Citation Nr: 0629958	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  03-08 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury with a second toe deformity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
September 1942.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which denied service connection for residuals of right foot 
injury with second toe deformity.  In December 2003, the 
veteran testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO.

On February 4, 2004, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket. 

The Board remanded this case in February 2004 for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted a copy of his Certification of Military 
Service in August 2006.  This evidence is relevant to his 
claim because it is the only document of record reflecting 
the veteran's period of military service, as well as his 
service number.  The evidence was not considered by the RO, 
nor was it waived for RO jurisdiction.  Therefore, the Board 
cannot consider the evidence at first instance and it must be 
referred to the RO.  See 38 C.F.R. § 20.1304(c).  

The RO has made multiple requests for the veteran's service 
medical records, administrative personnel records, Surgeon 
General records, sick reports, and morning reports; but a 
search never has been conducted using the veteran's military 
service number.  The National Personnel Records Center (NPRC) 
informed VA in November 2004 that records for the veteran's 
period of service were presumably destroyed in a fire at the 
facility in 1973.  However, in April 2006, the NPRC indicated 
that they could not identify any records without the 
appellant's service number.  VA has a heightened obligation 
to assist the veteran in the development of his case when 
records in the possession of the government are presumed to 
have been destroyed or lost.  See O'Hare v. Derwinski, 1 
Vet.App. 365, 367 (1991).  As the veteran has submitted 
information showing his service number, the RO should make 
another request for the NPRC to conduct a search for service 
medical records, administrative personnel records, Surgeon 
General records, sick reports, and morning reports, using the 
veteran's military service number.

If the service personnel or medical records show a right foot 
injury or surgery in service, the veteran should be scheduled 
for a VA examination to determine whether there is a 
relationship between the in-service injury and any current 
right foot disorders, to include the second toe.  See 
38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including the new 
notice requirements, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Request that the NPRC conduct another 
search for the veteran's service medical 
records, administrative personnel records, 
Surgeon General records, sick reports, and 
morning reports, providing the veteran's 
dates of service and his military service 
number, as reflected on the Certification 
of Military Service, submitted in August 
2006.

3.  If the service personnel or medical 
records indicate a right foot injury or 
surgery in service, the veteran should be 
scheduled for a VA examination to 
determine the nature, etiology, severity, 
and date of onset of any current right 
foot impairment, to include the big toe.  
The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner should review 
the claims file prior to the examination 
of the veteran.  

Specifically, the examiner should provide 
an opinion as to whether it is very 
likely, as likely as not, or highly 
unlikely that the veteran's current right 
foot impairment, to include the second toe 
is related to service.  The examiner must 
provide in detail the reasons and bases 
for any medical opinions given.  If it is 
not feasible to answer a particular 
question or follow a particular 
instruction, the examiner should indicate 
so and provide an explanation.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate the 
veteran's claim.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


